Citation Nr: 1433445	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for spleen, gall bladder, and pancreas removal, to include as secondary to herbicide exposure.

3.  Entitlement to an initial compensable disability rating for hypertension.

4.  Entitlement to an effective date prior to July 17, 2006, for the grant of service connection for diabetes mellitus, type II (DM).

5.  Entitlement to an effective date prior to July 17, 2007, for the grant of service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970 with service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2013, the Veteran presented sworn testimony during a video conference hearing, which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who held the July 2013 video conference hearing is no longer employed at the Board.  In March 2014, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2013).  He was advised that if he did not respond within 30-days of the letter that the Board would assume that he did not want an additional hearing.  To date, the Veteran has yet to respond to the March 2014 letter.  

The issues of entitlement to service connection for rheumatoid arthritis and spleen, gall bladder, and pancreas removal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected hypertension is manifested by diastolic pressure predominantly less than 110, systolic pressure predominantly less than 200, and continuous medication for control.

2.  An original claim for service connection for diabetes mellitus, type II, including related peripheral neuropathy of the left upper extremity, was received on July 17, 2007, many years after discharge from service, and more than one year after the effective date of the applicable liberalizing law.

3.  VA received no communication that constituted a formal or informal claim for service connection for diabetes mellitus, type II, or peripheral neuropathy of the left upper extremity prior to July 17, 2007.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating of 10 percent, but no higher, for service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for an effective date earlier than July 17, 2006, for the grant of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.114 , 3.151, 3.155, 3.159, 3.400, 3.816 (2013).

3.  The criteria for an effective date of July 17, 2006, but no earlier, for the grant of service connection for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.114 , 3.151, 3.155, 3.159, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  August 2007 and November 2009 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other available and relevant records that he wanted VA to obtain or that he felt were relevant to these claims.

With regard to the increased rating claim, the Veteran most recently underwent a VA examination to determine the severity of his hypertension in April 2012.  The examination involved a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and a conclusion that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any worsening of the Veteran's hypertension since the April 2012 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  Notably, at his March 2013 Board hearing, the Veteran indicated that his hypertension was well controlled.  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his contentions regarding the severity of his hypertension and the reasons he believed his DM and left upper extremity peripheral neuropathy warranted earlier effective dates.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected hypertension is currently evaluated as 0 percent disabling under Diagnostic Code 7101.  He seeks a higher initial rating.

Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

The Veteran was first examined for his service-connected hypertension in December 2009.  The examiner indicated that the Veteran had been diagnosed with hypertension in 2009 and required continuous medication for control with no evidence of complications.  He recorded blood pressure readings of 163/84, 152/79, and 148/79.

He was next examined in July 2010.  The examiner noted the Veteran's required use of daily medication for control of his hypertension and recorded blood pressure readings of 137/69, 135/68, and 141/66.

The Veteran was most recently examined in April 2012.  At that time, the examiner noted the Veteran's history of hypertension and use of daily medication for control.  He recorded blood pressure readings of 150/86, 151/81, and 145/78 and noted that he did not have any complications or functional impairments due to his hypertension.  He further indicated that he did not have a history of diastolic blood pressure elevation to predominantly 100 or more.

The medical evidence also includes VA and private treatment records that note many blood pressure readings and discuss the Veteran's hypertension diagnosis and treatment.  The highest blood pressure readings of record during the appeals were 146/84 in February 2009, 149/80 in March 2009, 147/82 in November 2009, and 151/72 in February 2010.  None of the VA or private treatment records shows a systolic reading of 200 or more or a diastolic reading of 110 or more.  Further, none of the treatment records dated prior to the grant of service connection establish a history of diastolic pressure of 100 or more at any time.  

In addition to the medical evidence, the Veteran provided sworn testimony that one of his highest blood pressure readings during the appeals period was 161/82 in January 2013.  He also testified that prior to taking medication, he had blood pressure readings as high as 170/100.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his hypertension warranted a 10 percent initial evaluation for the entire period on appeal.  He reported requiring medication to control his hypertension at each VA examination and testified to a history of diastolic pressure predominantly 100 or more.  Although this history was not substantiated by the medical evidence, the Board finds it reasonable to conclude from the Veteran's long history of medication that he may have experienced a history of such elevated diastolic pressure prior to medication.  Accordingly, the Board finds that the Veteran's hypertension more closely approximates the criteria for a 10 percent evaluation for the entire period on appeal.  

Although an increased initial rating of 10 percent is warranted, the evidence of record does not reflect blood pressure values that would meet the criteria for a rating in excess of 10 percent for any period of time during the pendency of the claim.  While the evidence of record demonstrates that the Veteran requires continuous medication for control of his hypertension, there is no evidence that his hypertension results in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Notably, none of the blood pressure readings in the claims file meet this criteria and the Veteran does not claim such.  As such, a higher rating of 20 percent is not warranted at any time during the appeals period.  

Additionally, there is no indication that the Veteran's hypertension warrants an increased rating under any other diagnostic code.  He is specifically service-connected for hypertension and there is no evidence of hypertensive heart disease or other related heart disease.  As such, an increased rating cannot be assigned for hypertension under any other diagnostic code relating to the cardiovascular system.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7123 (2013).

There is also no indication in the medical evidence of record that the Veteran's hypertension warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a 10 percent rating, but no higher, is appropriate for the entire period on appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's hypertension outside the usual rating criteria.  The rating criteria specifically contemplate his high blood pressure readings, as well as his use of medication to control his blood pressure.  Therefore, this disability picture is adequately contemplated by the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected hypertension presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

B. Earlier Effective Dates

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2013).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a) (2013).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1) (2013).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2) (2013).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) (2013). 

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2013). The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013). 

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2013); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including DM.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3) (2013). However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2)  are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2013).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  He is a Nehmer class member.  However, the Veteran was not denied compensation for DM between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368   (Fed. Cir. 2002).  Therefore, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2013).

The Veteran's claim for service connection for DM based on herbicide exposure was received by VA on July 17, 2007.  There is no indication in the claims file that any attempt was made, by the Veteran or any authorized representative, to seek service connection for DM or peripheral neuropathy of the left upper extremity prior to that date. 

Indeed, the Veteran does not argue that he filed a formal or informal claim for service connection for DM or peripheral neuropathy of the left upper extremity prior to July 17, 2007.  Rather, he asserts that he is entitled to an earlier effective date of October 21, 1996 for DM and April 18, 2005 for peripheral neuropathy of the left upper extremity, as those are the dates of diagnosis.  See BVA hearing transcript, July 2013.  

Although the Board acknowledges the Veteran's contention of diagnoses of DM and peripheral neuropathy of the left upper extremity prior to the submission of his claim, he did not submit such information or any intent to file a claim to VA until July 17, 2007.  Significantly, there are no submissions from the Veteran in the claims file until the July 17, 2007 claims.  Without any earlier submissions that may be considered a formal or informal claim, earlier effective dates cannot be assigned.  

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  38 C.F.R. § 3.400 (2013); Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  The Veteran did not file a claim for service connection for DM with associated peripheral neuropathy of the left upper extremity prior to July 17, 2007. 

Because the Veteran's claim was filed many years after he was discharged from service in June 1970, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.

A formal claim for service connection for DM and associated peripheral neuropathy of the left upper extremity was received by the RO on July 17, 2007.  There was no communications from the Veteran that may be construed as a formal or informal claim prior to that date.  An April 2008 rating decision granted service connection for DM and associated peripheral neuropathy of the left upper extremity effective July 17, 2007.  A May 2009 rating decision granted an earlier effective date of July 17, 2006 for the grant of service connection of DM only.  This earlier effective date was one year prior to the date of receipt of the claim.  That date is the earliest date allowable under the applicable retroactive payment criteria.  38 U.S.C.A. § 5110(g) (West 2002), 38 C.F.R §§ 3.114 , 3.400 (2013).  As such, an effective date prior to July 17, 2006 cannot be assigned for the grant of service connection for DM.

However, as the peripheral neuropathy of the left upper extremity is part of (i.e., secondary to) the Veteran's DM, the Board finds that the earlier effective date of July 17, 2006, one year prior to the date of claim, is also appropriate for the grant of service connection for peripheral neuropathy of the left upper extremity.  Similar with the grant of service connection for DM, the law does not allow for an effective date any earlier than one year prior to the date of claim.  An effective date prior to July 17, 2006 is thereby not warranted for the grant of service connection for peripheral neuropathy of the left upper extremity.  

Accordingly, the Board concludes that Veteran is entitled to an effective date of July 17, 2006, but no earlier, for the grants of service connection for DM and peripheral neuropathy of the left upper extremity.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than July 17, 2006 for the grants of service connection for DM and peripheral neuropathy of the left upper extremity, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date earlier than July 17, 2006, for the grant of service connection for diabetes mellitus, type II, is denied.

Entitlement to an earlier effective date of July 17, 2006, but no earlier, for the award of service connection for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.


	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran was afforded a VA opinion to address the etiology of his rheumatoid arthritis and spleen, gall bladder, and pancreas removal in March 2008.  The examiner concluded that these conditions were not related to the Veteran's service-connected DM.  However, he did not opine on whether they were related to the Veteran's presumed in-service herbicide exposure.  He also did not discuss a May 2008 letter from the Veteran's private physician noting his uncertainty regarding a connection between the Veteran's autoimmune pancreatitis and herbicide exposure, given the uncommon nature of the latter, or the articles submitted by the Veteran at his hearing suggesting a link between rheumatoid arthritis and autoimmune conditions.  As such, these claims must be remanded for an addendum opinion.  See Barr, supra.

During his personal hearing the Veteran testified that he receives ongoing treatment for his rheumatoid arthritis and autoimmune problems (spleen, gall bladder, and pancreas) through the Temple VA Medical Center.  On Remand, these records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Temple VA Medical Center dated since April 2012.

2.  The AOJ shall obtain an addendum opinion from the January/March 2008 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the March 2008 VA opinion, the May 2008 letter from the Veteran's private physician, and the articles submitted by the Veteran regarding autoimmune conditions.  This must be noted in the examination report. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed rheumatoid arthritis and spleen, gall bladder, and pancreas removal are the result of his in-service herbicide exposure.  The examiner should specifically comment on the May 2008 private physician's letter, noting the uncommon nature of the Veteran's autoimmune pancreatitis.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims of entitlement to service connection for rheumatoid arthritis and spleen, gall bladder, and pancreas removal, both to include as due to herbicide exposure, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


